

115 HR 4787 IH: Great Lakes Oil Spill Prevention Act
U.S. House of Representatives
2018-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4787IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2018Mr. Bishop of Michigan introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo impose additional requirements on portions of petroleum pipelines that cross the waters of the
			 Great Lakes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Great Lakes Oil Spill Prevention Act. 2.Additional requirements for Great Lakes pipelinesChapter 601 of title 49, United States Code, is amended by adding at the end the following:
			
				60142.Standards for Great Lakes pipelines
					(a)Additional oversight
 (1)Biannual PHMSA reportNot later than 12 months after the date of enactment of this section, and every 6 months thereafter, the Administrator of PHMSA shall provide a status report on all Great Lakes pipelines to the Secretary.
 (2)Annual PHMSA reportNot later than 12 months after the date of enactment of this section, and on an annual basis thereafter, the Administrator of PHMSA shall make available to the public a status report on all Great Lakes pipelines.
 (3)Annual Department of Transportation reportNot later than 12 months after the date of enactment of this section, and on an annual basis thereafter, the Secretary shall provide to Congress a status report on all Great Lakes pipelines, including recommendations on additional standards that may be necessary to improve the safety of such pipelines.
						(4)Availability of materials to State and local agencies
 (A)In generalNotwithstanding any other provision of law and subject to subparagraph (B), the Administrator of PHMSA shall provide access to the Governor of the State with jurisdiction over the relevant portion of such pipeline and any additional entities of such State designated by such Governor to receive such a notification all information in the possession of PHMSA concerning such portion.
 (B)Exception for sensitive informationPursuant to subparagraph (A), the Administrator may not provide access to security-sensitive information, including information described in section 1520.5(a) of title 49, Code of Federal Regulations.
							(b)Additional standards
 (1)Maintenance requirementsThe owner and operator of a Great Lakes pipeline shall adhere to the following requirements with respect to a Great Lakes pipeline:
 (A)Maintain a functional anchor every 75 feet, at minimum, for every section of such pipeline that is at least 30 feet below the surface of the water.
 (B)Maintain at least 1 functional computational pipeline monitoring system in every 1,500-foot section of such pipeline that is at least 10 feet below the surface of the water.
 (C)Install cathodic wrapping on such pipeline. (D)No holiday in cathodic wrapping may exceed 3 square inches.
 (E)Install enamel coating on such pipeline. (F)No holiday in enamel coating may exceed 3 square inches.
 (G)Maintain such pipeline without any corrosion. (H)Install and maintain the functional ability to shut off the pressure of such pipeline in case of an emergency.
 (2)Testing requirementsAn operator of a Great Lakes pipeline shall, at least once every 12 months, perform the following actions with respect to a Great Lakes pipeline:
 (A)Conduct at least one in-line test, also known as a smart pig, to determine the integrity of the interior of such pipeline. (B)Conduct at least one Remote Operated Vehicle (ROV) inspection to determine the structural integrity of the exterior of such pipeline.
 (C)Conduct at least one hydrostatic test to determine the integrity and ability of such pipeline to sustain pressure.
 (3)Company reporting requirementsThe operator and owner of a Great Lakes pipeline shall— (A)immediately, but in no event more than 1 business day, after the date of discovery of a violation of paragraph (1) report any such known violation to—
 (i)the Administrator of PHMSA; and (ii)the Governor of the State with jurisdiction over the relevant portion of such pipeline and any additional entities of such State designated by such Governor to receive such a notification; and
 (B)provide notification of any tests conducted pursuant to paragraph (2) to— (i)the Administrator of PHMSA; and
 (ii)the Governor of the State with jurisdiction over the relevant portion of such pipeline and any additional entities of such State designated by such Governor to receive such a notification.
 (4)Corrective action timelinesThe Administrator of PHMSA shall issue to the owner or operator of a Great Lakes pipeline a corrective action timeline for each violation of paragraph (1), during which such violation shall be remedied, as follows:
 (A)A corrective action timeline for a violation of subparagraphs (A), (B), (G), or (H) of paragraph (1) may be for a period of not more than 365 days.
 (B)A corrective action timeline for a violation of subparagraph (C) or (E) of paragraph (1) may be for a period of not more than 180 days.
 (C)A corrective action timeline for a violation of subparagraph (D) or (F) of paragraph (1) may be for a period of not more than 90 days.
 (5)Running of corrective action timelineA corrective action timeline described in paragraph (4) shall begin to run from the date on which it is issued to the owner or operator of the pipeline.
						(6)Special rule for corrosion
 (A)In generalAn owner or operator of a Great Lakes pipeline who learns of corrosion in such pipeline shall immediately pursue steps to ensure such pipeline ceases to transmit petroleum until such corrosion is repaired.
 (B)Option to restart transmissionThe Administrator of PHMSA may inspect a pipeline described in subparagraph (A) and permit such pipeline to resume transmission if the Administrator makes a determination that such pipeline can operate safely.
							(7)Special rule for aging pipelines
 (A)In generalThe owner or operator of a Great Lakes pipeline may not operate such a pipeline (and may replace such a pipeline with a new pipeline in accordance with this chapter) after the conclusion of the time period described in subparagraph (B).
 (B)Time periodThe time period described in this subparagraph is— (i)for a Great Lakes pipeline that first transported petroleum or a petroleum product earlier than the date that is 50 years before the date of enactment of this section, the 5-year period commencing on the date of enactment of this section; and
 (ii)for any other Great Lakes pipeline, the 52-year period commencing on the date such pipeline first transported petroleum or a petroleum product.
								(c)Additional penalties
 (1)In generalNotwithstanding any other provision of law, an owner or operator of a Great Lakes pipeline shall be liable for a civil penalty for each day during which a repair has not been completed following the conclusion of the applicable period of the corrective action timeline issued pursuant to subsection (b)(4) as follows:
 (A)A penalty for a violation of subsection (b)(1)(A) may not be less than $2,000 and not more than $20,000 a day.
 (B)A penalty for a violation of subsection (b)(1)(B) may not be less than $1,000 and not more than $10,000 a day.
 (C)A penalty for a violation of subsection (b)(1)(C) may not be less than $1,000 and not more than $10,000 a day.
 (D)A penalty for a violation of subsection (b)(1)(D) may not be less than $100 and not more than $1,000 a day.
 (E)A penalty for a violation of subsection (b)(1)(E) may not be less than $1,000 and not more than $10,000.
 (F)A penalty for a violation of subsection (b)(1)(F) may not be less than $100 and not more than $1,000.
 (G)A penalty for a violation of subsection (b)(1)(G) may not be less than $5,000 and not more than $30,000 a day.
 (H)A penalty for a violation of subsection (b)(1)(H) may not be less than $500 and not more than $1,000 a day.
 (2)Failure to submit required reportsAn owner or operator of a Great Lakes pipeline that knowingly violates subsection (b)(3)(A) shall be liable for a civil penalty of not less than $50,000 and not more than $500,000.
 (3)Continued operation of aging pipelineA civil penalty for a violation of subsection (b)(7) may not be less than $100,000 and not more than $500,000 a day after the conclusion of the applicable period described in such subsection.
 (4)Treatment of penaltiesAmounts collected under this section shall be deposited in the Oil Spill Liability Trust Fund established under section 9509 of the Internal Revenue Code of 1986 (26 U.S.C. 9509).
						(d)Regulations; effective date
 (1)RegulationsThe Secretary shall issue regulations to implement the requirements of this section not later than 90 days after the date of enactment of this section.
 (2)Effective dateThe requirements of paragraphs (1) through (6) of subsection (b) shall be effective on the day that is 1 year after the date of enactment of this section.
						.
		3.Additional liability for spills
 (a)DefinitionsSection 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701) is amended— (1)by redesignating paragraphs (9), (10), (11), (12) through (15), (16) through (24), (25), (26), (27), (28), (29), (30), (31), (32), (33), (34) through (37), (38), (39), (40), (41), (42), (43), and (44) as paragraphs (10), (13), (14), (17) through (20), (22) through (30), (32), (33), (36), (35), (37), (39), (38), (40), (41), (43) through (46), (34), (9), (11), (12), (21), (31), and (42), respectively; and
 (2)by inserting after paragraph (14) (as redesignated) the following:  (15)Great Lakes pipeline has the meaning given such term in section 60101(a) of title 49, United States Code;
 (16)Great Lakes system has the meaning given such term in section 60101(a) of title 49, United States Code; . (b)Liability for Great Lakes pipelinesSection 1004(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)) is amended—
 (1)in paragraph (3), by striking and at the end; (2)in paragraph (4), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (5)for a Great Lakes pipeline, the total of all removal costs plus $75,000,000.. 
 (c)Financial responsibility requirement for Great Lakes pipelinesSection 1016(c) of the Oil Pollution Act of 1990 (33 U.S.C. 2716(c)) is amended— (1)in the subsection heading, by inserting and Great Lakes pipelines after facilities; and
 (2)by adding at the end the following:  (3)Great Lakes pipelinesA responsible party with respect to a Great Lakes pipeline shall establish and maintain evidence of financial responsibility in the same manner as described in paragraph (1).
						.
 4.DefinitionsSection 60101(a) of title 49, United States Code, is amended— (1)by striking and in paragraph (25);
 (2)by striking the period at the end of paragraph (26) and inserting ;; and (3)by adding at the end the following:
				
 (27)Great Lakes pipeline means the portion of any pipeline that— (A)is used in transporting petroleum or a petroleum product; and
 (B)crosses the navigable waters of the Great Lakes system; (28)Great Lakes system means Lake Ontario, Lake Erie, Lake Huron (including Lake St. Clair), Lake Michigan, and Lake Superior, and the connecting channels (Saint Mary’s River, Saint Clair River, Detroit River, Niagara River, and Saint Lawrence River to the Canadian Border); and
 (29)PHMSA means the Pipeline and Hazardous Materials Safety Administration.. 